HOOD,Associate Judge,
(dissenting).
For the reasons stated in my dissents in Winkler v. Ballard, D.C.Mun.App., 63 A. 2d 660, and Hall v. Ring Management Co., D.C.Mun.App., 63 A.2d 656, I am not in agreement with the Court: Here, again, an order of the Administrator is reversed with little or no direction for his guidance in subsequent proceedings. I still believe the Court should decide whether the Administrator has any discretion in adjusting rent ceilings and, if so, the extent of that discretion. If he has no discretion then the Court should state clearly and distinctly the principles which must be followed by him in performing his duties in this type of proceeding.